department of the treasury internal_revenue_service washington d c tax exempt and division release number release date date date xiii xo okra xxx xxx hk ahn hhhxkx yoo iraxhihik contact person xoxhokehk identification_number hhh telephone number xxx xxx kxxhhhhk uil employer_identification_number xx-xxxoxxx dear in response to your request for a ruling that certain proposed contractual relationships not generate unrelated_business_taxable_income under section sec_12 a of the internal this is will revenue code the code you are exempt under sec_501 of the code as an organization described in sec_501 and have been classified as an educational_organization under sec_509 and sec_170 am you are the trustee of a number of charitable_remainder trusts collectively the trusts and as trustee you are the legal owner of the trusts’ assets in addition you have a remainder_interest in each of the trusts as a result of the relationship with the trusts as both trustee and beneficiary you have a substantia interest in the value of each trust moreover the donors to the trusts have funded the trusts with the intention that you benefit substantially from the assets of the trusts and that the assets will be managed to achieve the greatest possible retum on investment your endowment is invested in a diversified manner with investments in domestic and international equities emerging markets equities private equity real assets hedge funds fixed income securities and cash to each of the trusts for ‘you propose to create a contractual obligation pursuant to which you would issue a contract right of your endowment the cumulative value of the units would be the dollar value of the assets held by the individuai trusts combined with the units of the endowment held by the various departments and schools the contract right would entitle the trusts to receive periodic making up your institution a proportionate share or unit oka ix axxo iii iii payments based on the units owned by each of the trusts receive an investment return equal to that of the endowment the trusts would thereby be able to the market_value of each endowment unit you determine a spending rate on the endowment each year based in part an the endowment's investment performance you calculate the market_value of each endowment unit on a monthly basis or contribution to the endowment and is subsequently adjusted in accordance with the market_value of the endowment each department and division is entitled to an amount equal to the spending rate times the number of units it holds initially equals the value_of_the_gift a manner identical to your you seek to enable the trusts to invest in the endowment in departments or schools a_trust would acquire a unit in the endowment which would give the trust sec_2 contractual right against the university but no interest whatscever in the underlying investment_assets of the endowment the units would have the same value that you use for intemal accounting purposes the contract would provide that each trust would receive payments on the units held by it equal to the spending rate you establish for the endowment with payouts made at least annually or a_trust could chaose either to reinvest part of the payout or more frequently as appropriate redeem additional units depending on its cash requirements the trusts will treat payouts as ordinary_income regardless of the character of the underlying income of the endowment whether capital_gain ordinary_income or return_of_capital and regardless of whether the payout is made entirely by distributions of income or in part by redemption of units the trusts will treat redemptions of units ever and above receipt of the spending rate as generating long or short- term capital_gain or loss depending on the holding_period of the redeemed units under the contract the trusts would not have any ownership_interest in the underlying assets of the endowment or any contract rights with respect to the other trusts the trusts would have no power or right of any kind to control direct supervise recommend or review your business activities operations or decisions with respect to the endowment except the right to review the they would not have the right to veto or opt_out of any of the underlying payout computations endowment investments the contract would provide that with respect to the issuance of units you are neither a partner nor an agent of the trusts that the trusts would never be or become liable for any cost expense of payment incurred or due by you or for which you are liable or responsible relating to the endowment or the underlying endowment assets and you would indemnify and hold the trusts harmless from and against any liability arising out of any_action or inaction by you with respect to the endowment or the underlying endowment assets you have requested the fotlowing ruling the issuance of units by you to the trusts the making or receipt of payments with respect to the units and the holding or redemption of the units will not generate unrelated_business_taxable_income to you or the trusts section dollar_figure of rev not issue letter rulings pertaining to unrelated_business_income_tax issues arising when charitable_lead_trust assets are invested with charitable organizations thus the word trusts as used in this letter refers only provides that the service will proc xxx kx xix to your charitable_remainder trusts and the ruling issued by this participation by your charitable_remainder trusts in your endowment letter relates only to the law sec_511 of the code in part imposes a tax on the unrelated_business_taxable_income of organizations described in sec_801 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 b section dollar_figure b of the code sets forth so-called modifications which are excluded from the computation of unrelated_business_taxable_income these modifications include dividends interest royalties rent from real_property and gain from the sale of property sec_513 of the code defines the term unrelated trade or business’ as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function section c of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-4 of the income_tax regulations provides that gross_income of an exempt of the code is inciudible in organization subject_to the tax imposed by sec_511 the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 b of the regulations provides that for purposes of sec_613 of the code the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of section dollar_figure of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on’ if they manifest a frequency and continuity and are pursued ina manner generally similar to comparable commercial activities of non-exempt organizations ox kai h rk hhi in general gross_income derives from sec_1_513-1 of the regulations provides that unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question -- the activities that is of producing or distributing the goods or performing the services involved -- and the accomplishment of the ‘organization's exempt purposes sec_1 d of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and is substantially retated for purposes of sec_513 of the code only if the causal relationship is thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods ar the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved productive of gross_income contribute importantly to whether activities a substantial one if rul rev 1969_2_cb_127 describes an organization that was formed to provide investment services on a fee basis exclusively to organizations exempt under sec_501 c of the code it receives funds from the participating exempt_organizations invests in common stocks reinvests income and realized appreciation and upon request liquidates a participant's states that providing interest and distributes the proceeds to the participant investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for the services were regularly provided by one tax-exempt_organization for other profit tax-exempt organizations such activity would constitute unrelated_trade_or_business the rev_rul holds that the organization is not exempt under sec_501 as noted previously organizations described in sec_501 c of the code are subject_to tax in order for such an organization's on their unrelated_business_income under sec_511 income to be subject_to the unrelated_business_income_tax three requirements must be met the income must be from a trade_or_business the trade_or_business must be regularly carried on and the conduct of the trade_or_business must not be substantially related to the organization's exempt_purpose or function see sec_1_513-1 a of the regulations the rev_rul analysis you propose to enter into a contractual relationship with certain trusts that are charitable_remainder trusts in which you have an interest as a beneficiary and serve as trustee of the under such a contractual relationship each trust would receive payments on the units trust xxx xxii ar iioh aki ioniiok held by it equal to the spending rate you establish for your endowment with payouts made as determined by you each trust would acquire units from your endowment which would give the trusts a contractual right against you no interest whatsoever in the underlying investment_assets of the endowment the contract between you and the trusts would provide that the price of the units would equal their value at the time of acquisition the units would have the same value that you use for internal accounting purposes but consequently a_trust could choose either to reinvest part of the payout or redeem a portion of the units depending on its cash requirements thus under the contractual relationship with you the trusts would have a right to the payout declared by you plus the right to redeem the units at the value that you use for internal accounting purposes see rev_rul supra generally an organization that otherwise qualifies for recognition of exemption under sec_501 of the code and provides investment services on a regular basis for a fee to other exempt or nonexempt organizations would be engaged in an unrelated_trade_or_business under sec_513 such an activity would constitute a trade or business’ under sections c and b of the regulations and would be regularly carried on under sec_512 and c fee for investment management services provided to organizations unrelated to you or generated income from the management of the funds invested by such organizations these activities could result in not unrelated_business_taxable_income under sec_512 charging a fee for services and not otherwise receiving income from the services provided to the trusts not receive unrelated_business_taxable_income under sec_512 thus under these circumstances you will here however you are thus if you charged a the fact that you will engage in the investment activity for the benefit af individuals who are co- beneficiaries of the trusts at the same time that you engage in investment activity for your own benefit as the remainder beneficiary limits the scope of the service provided to others’ and distinguishes it from a commercial venture in view of the foregoing we rule as follows the issuance of units fram you to the trusts the making or receipt of payments with respect to and the holding or redemption of the units will not generate unrelated business the taxable_income to you or the trusts units this ruling is based on the following two assumptions third other not charge any fee party management firms for managing the investment of the trusts in your you will endowment receive reimbursement of expenses for management services provided to your endowment these fees and expenses are charged against the aggregate return of the endowment and will be reflected indirectly in the payout to the trusts and others participating in the endowment you will also be entitled to the fees any trustee may receive with respect to the administering the trusts charge and fee a xo h kh iai hin hx kher you are the sole charitable_beneficiary of each charitable_remainder_trust this ruling is based on the understanding that there will be no material changes in the facts upon which it is based we express no opinion as to the tax consequences of the proposed transaction under any other section of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives a copy of this letter should be kept in your permanent records this ruling is directed only to the organization that requested it provides that it may not be used or cited by others as precedent sec_6110 of the code if there are any questions about this telephone number are shown in the heading of this letter_ruling please contact the person whose name and sincerely robert w malone acting manager exempt_organizations technical group enclosure notice
